Title: From Thomas Jefferson to Irenée Amelot De Lacroix, 3 April 1808
From: Jefferson, Thomas
To: De Lacroix, Irenée Amelot


                  
                     Washington Apr. 3. 08.
                  
                  Th: Jefferson presents his compliments to M. de la Croix and his thanks for the book he was so kind as to send him. he considers the effective organisation of the militia as so important that he sees with pleasure M. de la Croix’s effort to induce a just attention to it. that it may be made adequate to meet in the field such armies as have heretofore invaded us there is no doubt; but if such as have been exhibited in Europe could be brought here, another character of warfare, adapted to our woods, and sparse population, would be to be substituted, which tho’ it might not prevent devastation, would save our soil and independance. he salutes M. de la Croix with respect.
               